Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,012,855. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 11,012,855 anticipate all of the current claims at issue.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2018/0084414 in view of Choi US 8,116,775 in view of Feng US 8,565,433 in view of Naraimha US 9,674,704

As per claim 1. Choi teaches A method implemented in a communication system, comprising: generating, by a user equipment, an intermediate key based on a cipher key (CK), an integrity key (IK), (Column 6 lines 24-50) (Column 7 lines 19-30) (Sending service identifier/NAI including security capabilities in authentication exchange and generate EMSK key based on master key from CK and IK)


Lee teaches an operator type identifier; generating, by the user equipment, an anchor key based on the intermediate key, wherein the anchor key is to implement compatibility with various access modes; generating, by the user equipment, a key (Kamf) based on the anchor key; deriving, by the user equipment, a base station key based on the Kamf; [0068][0073][0074].
It would have been obvious to use the protocols of Lee with the protocols of Choi because they are both authentication based on well known EAP protocols and 5G 3GPP standards.
 

Feng more explicitly teaches an operator type identifier comprising a service network (SN) identifier (Column 9 lines 20-40) (KDF algorithm)
It would have been obvious to one of ordinary skill in the art to use the key generation of Feng with the previous combination because they are of the 3GPP technological standard.

Narasimha teaches deriving, by the user equipment based on the base station key, a user plane cipher key, a user plane integrity key, a control plane cipher key, and a control plane integrity key.  (Column 8 lines 40-65) (Column 9 lines 1-68)  (teaches a base key which is used to generate further keys and uses a protocol to generate NAS keys)
	It would have been obvious to one of ordinary skill in the art to use the base station key of Narasimha with the prior combination because it is part of the process of securing communications between a mobile station and a base station.


As per claim 3. Lee teaches The method according to claim 1, further comprising deriving, by the user equipment, a non-access stratum (NAS) key based on the Kamf.  [0073][0074] (Knasenc/Kasint from Kcp-cn) (NAS encryption and integrity keys derived from a key generated from the anchor key)  

As per claim 4. Feng teaches The method according to claim 1, wherein the SN identifier is an SN name.  (Column 9 lines 20-40)

As per claim 5. Feng teaches The method according to claim 1, wherein the intermediate key is generated according to a formula comprising:[AltContent: rect] wherein KDF is a key derivation function, wherein SQN is a latest sequence number, wherein NAI is a network access identifier, which comprises the SN identifier, wherein AK is an anonymity key, and wherein O represents an exclusive OR operation.  (Column 9 lines 20-40) (algorithm)

As per claim 6. Lee teaches The method according to claim 1, wherein the operator type identifier further comprises an access type identifier.  [0080] (access type generation identifier) 

As per claim 7. Lee teaches The method according to claim 6, wherein the access type identifier indicates a generation of communication system.  [0080] (access type generation identifier) 

As per claim 8. Choi teaches A user equipment, comprising: a processor; and a memory coupled to the processor and configured to store computer program instructions, which when executed by the processor, cause the user equipment to: generate an intermediate key based on a cipher key (CK), an integrity key (IK), and an operator type identifier comprising a service network (SN) identifier; (Column 6 lines 24-50) (Column 7 lines 19-30) (Sending service identifier/NAI including security capabilities in authentication exchange and generate EMSK key based on master key from CK and IK)

Lee teaches  generate an anchor key based on the intermediate key, wherein the anchor key is to implement compatibility with various access modes; generate a key based on the anchor key; (Kamf) based on the anchor key; deriving, by the user equipment, a base station key based on the Kamf; [0068] [0073][0074].
It would have been obvious to use the protocols of Lee with the protocols of Choi because they are both authentication based on well known EAP protocols and 5G 3GPP standards.

Feng more explicitly teaches an operator type identifier comprising a service network (SN) identifier (Column 9 lines 20-40) (KDF algorithm)
It would have been obvious to one of ordinary skill in the art to use the key generation of Feng with the previous combination because they are of the 3GPP technological standard.

 Narasimha teaches derive a base station key based on the key; and derive, based on the base station key, a user plane cipher key, a user plane integrity key, a control plane cipher key, and a control plane integrity key.  (Column 8 lines 40-65) (Column 9 lines 1-68)  (teaches a base key which is used to generate further keys and uses a protocol to generate NAS keys)
	It would have been obvious to one of ordinary skill in the art to use the base station key of Narasimha with the prior combination because it is part of the process of securing communications between a mobile station and a base station.

As per claim 10. Lee teaches The user equipment according to claim 8, wherein the computer program instructions, when executed by the processor, further cause the user equipment to derive a non-access stratum (NAS) key based on the Kamf.  [0068] [0073][0074] (Knasenc/Kasint from Kcp-cn) (NAS encryption and integrity keys derived from a key generated from the anchor key)  

As per claim 11. Feng teaches The user equipment according to claim 8, wherein the SN identifier is an SN name.  (Column 9 lines 20-40)

As per claim 12. Feng teaches The user equipment according to claim 8, wherein the intermediate key is generated according to a formula comprising: wherein KDF is a key derivation function, wherein SQN is a latest sequence number, wherein NAI is a network access identifier which comprises the SN identifier, wherein AK is an anonymity key, and wherein O represents an exclusive OR operation.  (Column 9 lines 20-40) (algorithm)

As per claim 13. Lee teaches The user equipment according to claim 8, wherein the operator type identifier further comprises an access type identifier.  [0080] (access type generation identifier) 

As per claim 14. Lee teaches The user equipment according to claim 13, wherein the access type identifier indicates a generation of communication system.  [0080] (access type generation identifier) 

As per claim 15. Choi teaches A non-transitory computer readable storage medium configured to store instructions, which when executed by a processor of a user equipment, cause the user equipment to implement a method comprising: generating an intermediate key based on a cipher key (CK), an integrity key (IK), and an operator type identifier comprising a service network (SN) (Column 6 lines 24-50) (Column 7 lines 19-30) (Sending service identifier/NAI including security capabilities in authentication exchange and generate EMSK key based on master key from CK and IK)


Lee teaches identifier; generating an anchor key based on the intermediate key, wherein the anchor key is to implement compatibility with various access modes; generating a key (Kamf) based on the anchor key; deriving a base station key based on the Kamf; and [0068] [0073][0074].
It would have been obvious to use the protocols of Lee with the protocols of Choi because they are both authentication based on well known EAP protocols and 5G 3GPP standards.

Feng more explicitly teaches an operator type identifier comprising a service network (SN) identifier (Column 9 lines 20-40) (KDF algorithm)
It would have been obvious to one of ordinary skill in the art to use the key generation of Feng with the previous combination because they are of the 3GPP technological standard.

Narasimha teaches deriving, based on the base station key, a user plane cipher key, a user plane integrity key, a control plane cipher key, and a control plane integrity key.  (Column 8 lines 40-65) (Column 9 lines 1-68)  (teaches a base key which is used to generate further keys and uses a protocol to generate NAS keys)
	It would have been obvious to one of ordinary skill in the art to use the base station key of Narasimha with the prior combination because it is part of the process of securing communications between a mobile station and a base station.



As per claim 17. Lee teaches The non-transitory computer readable storage medium according to claim 15, wherein the method further comprises deriving a non-access stratum (NAS) key based on the Kamf.  [0073][0074] (Knasenc/Kasint from Kcp-cn) (NAS encryption and integrity keys derived from a key generated from the anchor key)  

As per claim 18. Feng teaches The non-transitory computer readable storage medium according to claim 15, wherein the SN identifier is an SN name.  (Column 9 lines 20-40) 

As per claim 19. Lee teaches The non-transitory computer readable storage medium according to claim 15, wherein the operator type identifier further comprises an access type identifier.  [0080] (access type generation identifier) 

As per claim 20. Lee teaches The non-transitory computer readable storage medium according to claim 19, wherein the access type identifier indicates a generation of communication system. [0080] (access type generation identifier) 

Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2018/0084414 in view of Choi US 8,116,775 in view of Feng US 8,565,433 in view of Naraimha US 9,674,704 in view of Roeland US 2016/0295405

As per claim 2. Roeland teaches The method according to claim 1, wherein generating, by the user equipment, the anchor key based on the intermediate key comprises: generating, by the user equipment, an extended master session key (EMSK') based on the intermediate key; generating, by the user equipment, a key (Kiefi) by truncating a bit of the EMSK'; and obtaining, by the user equipment, the anchor key based on the Kiefi and the SN identifier.  [0058] (teaches deriving a key from LSB truncation of EMSK)    Feng and Choi teach using an SN identifier.
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to use the teaching of Roeland with the prior art because it is part of the same EAP standard protocol specification as used by the other references.

As per claim 9. Roeland teaches The user equipment according to claim 8, wherein the computer program instructions, when executed by the processor, further cause the user equipment to: generate an extended master session key (EMSK') based on the intermediate key; generate a key (Kiefi) by truncating a bit of the EMSK'; and obtain the anchor key based on the Kiefi and a service network identifier.  
[0058] (teaches deriving a key from LSB truncation of EMSK)    Feng and Choi teach using an SN identifier.

As per claim 16. Roeland teaches The non-transitory computer readable storage medium according to claim 15, wherein generating the anchor key based on the intermediate key comprises: generating an extended master session key (EMSK') based on the intermediate key; generating a key (Kief) by truncating a bit of the EMSK'; and obtaining the anchor key based on the Kiji and the SN identifier.  
[0058] (teaches deriving a key from LSB truncation of EMSK)    Feng and Choi teach using an SN identifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439